               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
KEVIN T. AUBART,                    )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 19-00459-ACK-KJM
                                    )
RYAN MCCARTHY,                      )
Acting Secretary of the Army,       )
                                    )
               Defendant.           )
___________________________________)


          ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
      PLAINTIFF’S AMENDED FEDERAL TORT CLAIMS ACT COMPLAINT

          Plaintiff Kevin T. Aubart, a civilian employee of the

United States Department of the Army, asserts claims under the

Federal Tort Claims Act (the “FTCA”), 28 U.S.C. § 1346 et seq.,

against Defendant Ryan McCarthy, Acting Secretary of the Army

(the “Army”).   Plaintiff’s eleven “negligence” claims allege

misrepresentations and defamatory statements made to deprive him

of certain benefits and insult his professional reputation,

conduct infringing his free-speech rights, and retaliation in

response to whistleblowing activities.   The Army moves to

dismiss Plaintiff’s claims for want of subject matter

jurisdiction.   For the reasons detailed below, the Court GRANTS

the Army’s Motion to Dismiss, ECF No. 15 (the “Motion”).     Counts

1, 2, 3, 4, 5, 8, 9, and 10 are dismissed WITHOUT PREJUDICE,

while Counts 6, 7, and 11 are dismissed WITH PREJUDICE.

                              - 1 -
                                 BACKGROUND

            The following facts are primarily drawn from the

operative complaint.      See ECF No. 8 (the “Amended FTCA

Complaint”).    Also relevant is the existence of another action

filed earlier in this district before Judge Kobayashi (and now

on appeal before the Ninth Circuit), as well as documents filed

in connection with a prior motion in this case.           The Court takes

judicial notice of the existence of the prior proceeding and the

statements made by Plaintiff in this case, as detailed below and

to the extent consistent with the proper scope of judicial

notice.1/

A.   The Prior 2017 Reimbursement Action

            Before filing this case, Plaintiff brought a separate

lawsuit in this district, Aubart v. Esper, Civ. No. 17-00611-

LEK-KJM (the “2017 Reimbursement Action”), in which he sought

reimbursement of travel expenses arising from his temporary

relocation to Schofield Barracks from his permanent duty station

at Fort Shafter.     Judge Kobayashi issued an order on August 19,

2019, granting summary judgment in the defendant’s favor, which



     1/  Facts contained in public records are considered appropriate
subjects of judicial notice. The Court may not, however, take judicial
notice of facts found by a court in another judicial proceeding. See M/V Am.
Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1491 (9th Cir. 1983).
That said, the Court may judicially notice the existence of another court’s
opinion or proceedings. Cal. ex rel. RoNo, LLC v. Altus Fin. S.A., 344 F.3d
920, 931 (9th Cir. 2003). Here, the Court limits its judicial notice to the
existence of the separate action before Judge Kobayashi, not any specific
factual findings made therein.

                                    - 2 -
is currently on appeal before the Ninth Circuit.      See 2017

Reimbursement Action, ECF Nos. 91 (order granting) & 95

(appeal).

            After the defendant was granted summary judgment in

the 2017 Reimbursement Action, Plaintiff filed a complaint in

that same case asserting new claims under the Federal Tort

Claims Act (“FTCA”).    Id., ECF No. 92.   Judge Kobayashi issued

an order in response, noting that Plaintiff’s amendment to his

complaint was untimely.     Id., ECF No. 94.   Judge Kobayashi had

previously dismissed Plaintiff’s FTCA claims because he had

failed to allege exhaustion of his administrative remedies.       Id.

She had allowed Plaintiff a designated time to amend his

complaint but warned that failure to do so within that time

would result in his FTCA claims being dismissed with prejudice.

Id.   When Plaintiff ultimately filed a “Motion to Withdraw FTCA

Complaint,” Judge Kobayashi construed that as “Plaintiff’s

statement of position acknowledging that his FTCA claim did not

meet the exhaustion requirement,” and that he would not file a

second amended complaint.    Id.

            Judge Kobayashi went on to unequivocally reject

Plaintiff’s untimely request to amend his complaint:

            [E]ven if the Court considered Plaintiff’s
            untimely motion for leave to file the FTCA
            Complaint, to the extent the amended complaint
            is based on Defendant’s denial of Plaintiff’s
            request   for   travel   reimbursement   (“TDY

                                - 3 -
            Claim”), this Court has already determined
            that Defendant is entitled to summary judgment
            on the TDY claim. Therefore, that portion of
            Plaintiff’s FTCA Complaint is now moot.
            Because it is moot, amendment would be futile.

See 2017 Reimbursement Action, ECF No. 94 (internal citations

omitted).    She did note, however, that certain claims i n

Plaintiff’s proposed FTCA complaint were based on new facts and

new claims—e.g., his whistleblower claim; retaliation claims;

and First Amendment claims.    Id.   Thus, because those claims

were not originally raised in the 2017 Reimbursement Action,

Judge Kobayashi noted that Plaintiff was entitled to attempt to

refile those claims in a separate action.      Id.

B.   The FTCA Action

            Plaintiff did just that.    He brought this action (the

“FTCA Action”) on August 25, 2019, and he filed the now-

operative complaint on November 17, 2019.      See Am. Compl.   He

originally filed an administrative claim with the government

agency, a prerequisite to suit under the FTCA.       See 28 U.S.C. §

2675(a); Am. Compl. ¶ 2.    While he does not identify the

specific agency, Plaintiff asserts that the agency failed to

dispose of his claim within six months, which prompted him to

file this Action.    Am. Compl. ¶ 2.

            While Plaintiff reframes and enhances his allegations

to assert different causes of action, his claims stem to some

degree from the same allegations made in the 2017 Reimbursement

                                - 4 -
Action in which he sought reimbursement of mileage and certain

travel benefits.     The claims now before the Court in the

Amended FTCA Complaint primarily relate to allegations that Army

employees and leadership made various misrepresentations

intended to deprive Plaintiff of such mileage and travel

benefits.    Specifically, Plaintiff asserts that Army employees

made false statements that Plaintiff and other employees were

informed of a permanent change of duty station.    The Amended

FTCA Complaint likewise alleges that Army employees made false

statements to the court when they filed sworn declarations to

this effect in the 2017 Reimbursement Action.     Plaintiff alleges

that employees and leadership also engaged in conduct that

infringed his free-speech rights and constituted unlawful

retaliation.    Specifically, when Plaintiff complained of the

allegedly-false statements, he asserts that Army employees and

leadership retaliated.

            The Amended FTCA Complaint asserts eleven counts of

“negligence” against the Army.    The claims are framed as hinging

on violations of the Whistleblower Protection Act of 1989 (the

“WPA”), 5 U.S.C. § 2302, et seq. and “other federal statutes.”

Id. ¶ 3.    Count 1 of the Amended FTCA Complaint alleges that an

Army employee negligently “directed” Plaintiff to drive his

personal vehicle, in violation of the State Department of

Defense’s Joint Travel Regulations.    The remainder of

                               - 5 -
Plaintiff’s eleven claims can be classified into three

categories: the “Misrepresentation Claims” (Counts 2-5 & 10),

the “Whistleblower Claims” (Counts 6, 7, & 11), and the “First

Amendment Claims” (Counts 8-9).

          The Misrepresentation Claims allege various false

statements that deprived Plaintiff of certain benefits, dama ged

his professional reputation, and caused him to incur unnecessary

litigation costs.   Specifically, Counts 2, 4, 5, and 10 allege

that Army employees breached duties owed under the Standards of

Ethical Conduct for Employees of the Executive Branch, 4 C.F .R.

Ch. XVI, Subch. B., Pt. 2635 (the “Ethics Code”).   See Am.

Compl. Count 2 (allegations of misrepresentation that Plainti ff

was notified of a permanent change of station), Count 4

(allegations of misrepresentation that Plaintiff refused an

order to drive his personal vehicle), Counts 5 & 10 (allegations

of failure to disclose material facts to the district court in

the 2017 Reimbursement Action).   And Count 3 alleges that Army

employees breached duties under the “Army Core Principles of

integrity” by negligently making false or misleading claims that

Plaintiff was notified of a permanent change of station .

          The Whistleblower Claims allege that Army employees

breached duties owed under the WPA.   Specifically, Count 6

asserts that an Army employee shared Plaintiff’s complaint in

retaliation and “for malicious purpose.”   Count 7 complains of

                              - 6 -
an Army employee’s sharing of Plaintiff’s complaint and

canceling of his transfer to Okinawa, allegedly in retaliation

for his filing of the complaint.        And Count 11 alleges that Army

leadership unlawfully refused to investigate Plaintiff’s

complaint or to “take any action to protect Plaintiff’s rights

under federal statutes.”

            Finally, the First Amendment Claims allege that Army

employees negligently breached a duty to protect Plaintiff’s

First Amendment right to free speech by attempting to stop

Plaintiff from communicating with Senator Brian Schatz and “any

Army personnel.”

C.   Procedural Posture

            Now before the Court is Defendant’s Motion to Dismiss

in which the Army argues that the Court lacks subject matter

jurisdiction over Plaintiff’s claims.         The Army filed its Motion

on December 20, 2019.      Plaintiff filed his Opposition Brief on

March 15, 2020, ECF No. 32, and Defendant filed its Reply Brief

on March 17, ECF No. 34.2/       The Court held a telephonic hearing

on March 31, 2020.




      2/ The Court recognizes that Plaintiff’s response brief was untimely
filed. When Plaintiff—who is representing himself in this case—initially
missed the deadline, the Court contacted him and advised him that the Court
would consider his opposition brief if filed before March 16. Plaintiff
complied with that extension and so the Court will not strike Plaintiff’s
brief as untimely.

                                    - 7 -
                              STANDARDS

A.   Rule 12(b)(1)

            A defendant may challenge a court’s subject matter

jurisdiction under Federal Rule of Civil Procedure (“Rule”)

12(b)(1).    “A party invoking the federal court’s jurisdiction

has the burden of proving the actual existence of subject matter

jurisdiction.”    See Thompson v. McCombe, 99 F.3d 352, 353 (9th

Cir. 1996).

            A challenge to a court’s subject matter jurisdiction

may be either “facial” or “factual.”        Wolfe v. Strankman, 392

F.3d 358, 362 (9th Cir. 2004).    In a facial attack, “the

challenger asserts that the allegations contained in a complaint

are insufficient on their face to invoke federal

jurisdiction.”    Id. (quoting Safe Air for Everyone v. Meyer, 373

F.3d 1035, 1039 (9th Cir. 2004)).        By contrast, in a factual

attack, “the challenger disputes the truth of the allegations

that, by themselves, would otherwise invoke federal

jurisdiction.”    Id. (quoting Safe Air, 373 F.3d at 1039).      Here,

the Army’s Motion brings a facial attack on Plaintiff’s Amended

FTCA Complaint, arguing that the allegations therein do not

invoke this Court’s subject matter jurisdiction.




                                 - 8 -
B.   Special Considerations for Pro Se Litigants

          Pro se pleadings and briefs are to be construed

liberally.     Balisteri v. Pacifica Police Dep't., 901 F.2d 696

(9th Cir. 1990).     The Court should act with leniency toward pro

se litigants when they technically violate a rule.       Draper v.

Coombs, 792 F.2d 915, 924 (9th Cir. 1986); Motoyama v. Haw.

Dep't of Transp., 864 F. Supp. 2d 965, 975 (D. Haw. 2012).

However, pro se litigants are “not excused from knowing the most

basic pleading requirements.”    Am. Ass'n of Naturopathic

Physicians v. Hayhurst, 227 F.3d 1104, 1107 (9th Cir. 2000).

Pro se litigants must follow the same rules of procedure that

govern other litigants.     Motoyama, 864 F. Supp. 2d at 975.

                              DISCUSSION

          “The basic rule of federal sovereign immunity is that

the United States cannot be sued at all without the consent of

Congress.”     Block v. North Dakota, 461 U.S. 273, 287 (1983).

“The doctrine of sovereign immunity applies to federal agencies

and to federal employees acting within their official

capacities.”    Hodge v. Dalton, 107 F.3d 705, 707 (9th Cir.

1997).   A waiver of sovereign immunity must be unequivocal and

cannot be implied.     Lane v. Pena, 518 U.S. 187, 192

(1996); United States v. Mitchell, 445 U.S. 535, 538 (1980).

The plaintiff bears the burden of establishing the unequivocal



                                - 9 -
waiver of immunity.    See Holloman v. Watt, 708 F.2d 1399, 1401

(9th Cir. 1983).

           The FTCA provides a limited waiver of sovereign

immunity for civil actions against the government for injuries

“caused by the negligent or wrongful act or omission of any

employee of the Government while acting within the scope of his

office or employment under circumstances where the United

States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission

occurred.”    28 U.S.C. § 1346(b)(1).    Simply put, the FTCA

authorizes tort claims based on state law against the government

in limited circumstances.     See 28 U.S.C. §§ 1346(b), 2674,

2680(h).     It is the exclusive remedy for tort claims against the

United States.    28 U.S.C. § 2679; F.D.I.C. v. Craft, 157 F.3d

697, 706 (9th Cir. 1998).

           This case raises three jurisdictional questions.

First, has Plaintiff sufficiently alleged claims within the

general scope of the FTCA?    Second, assuming he has, do any of

Plaintiff’s claims fall within an express exception to the

FTCA’s waiver of sovereign immunity?      And, third, does the Civil

Service Reform Act preempt certain of Plaintiff’s claims?

Having analyzed these questions, the Court holds that it lacks

subject matter jurisdiction to hear Plaintiff’s claims.

Accordingly, the Amended FTCA Complaint must be DISMISSED.

                                - 10 -
I.   Plaintiff’s Claims Fall Outside the Scope of the Federal
     Tort Claim Act’s Limited Waiver of Sovereign Immunity

          The first issue is whether Plaintiff’s claims

generally fall within the scope of the waiver of immunity

provided by the FTCA.   As stated, the FTCA provides for a

limited waiver of sovereign immunity for tort claims brought

against the government in limited circumstances.    The waiver of

immunity applies only “where the United States, if a private

person, would be liable to the claimant in accordance with the

law of the place where the act or omission occurred.”       28 U.S.C.

§ 1346(b)(1).   Thus, for Plaintiff to bring claims against the

Army, he must point to Hawaii state law that would make the Army

tortiously liable in similar circumstances if it were a private

person.   Dettling v. United States, 983 F. Supp. 2d 1184, 1199

(D. Haw. 2013) (“[J]urisiction under the FTCA may only be found

where there exist analogous circumstances in which state law

would impose a duty of care on a private person.”).

          To decide whether Plaintiff’s claims fall within the

scope of the FTCA waiver, the Court must look to duties imposed

on private parties by state law, not federal law.     Id.

Specifically, the FTCA does not waive sovereign immunity for

claims where the underlying negligence “arises out of the

failure of the United States to carry out federal statutory

duties or otherwise follow federal law.”   Id.; see also Delta


                              - 11 -
Savings Bank v. United States, 265 F.3d 1017, 1026 (9th Cir.

2001) (“To bring suit under the FTCA based on negligence per se,

a duty must be identified, and this duty cannot spring from

federal law.”).   The waiver therefore does not apply to

constitutional torts or claims where the underlying negligence

arises under a federal statute, regulation, or guidance.   See,

e.g., Jachetta v. United States,653 F.3d 898, 904 (9th Cir.

2011) (holding that constitutional torts are not actionable

under the FTCA); Gillman v. United States, No. CV 16-00001 JMS-

RLP, 2017 WL 969180, at *7 (D. Haw. Mar. 13, 2017) (dismissing

FTCA claim brought pursuant to violations of a federal statute);

Demoruelle v. United States, No. CV 15-00195 LEK-KSC, 2015 WL

5680325, at *3 (D. Haw. Sept. 25, 2015) (dismissing FTCA claim

alleging duties arising from a government agency’s statutes,

regulations, and guidance).

          Here, the Amended FTCA Complaint plainly asserts FTCA

claims that rest on federal, not state, law.   Count 1 asserts a

duty of care arising from the State Department of Defense’s

Joint Travel Regulations; the Misrepresentation Claims are based

on duties owed under the Ethics Code, which applies to

government employees; the Whistleblower Claims hinge on duties

stemming from a federal statute, the WPA; and the First

Amendment Claims rely on protections afforded by the United



                              - 12 -
States Constitution.      Thus, all eleven claims are outside the

scope of the FTCA’s limited waiver of sovereign immunity.

            None of Plaintiff’s arguments in his Opposition Brief

compel a different conclusion.        First, Plaintiff’s arguments

only focus on the Misrepresentation and First Amendment Claims;

Plaintiff does not address Count 1 or the Whistleblower Claims

at all.   As to the Misrepresentation and First Amendment Claims,

Plaintiff attempts unsuccessfully to recast them under s tate

law.   With respect to the former, Plaintiff cites Haw. Rev.

Stat. § 710-1063, which makes unlawful false material statements

in an official proceeding.       Opp. Br. 3.     And on the latter,

Plaintiff attempts to reframe the First Amendment Claims as

state law claims for “abusing the litigation process.” 3/            Opp.

Br. 6 (citing Haw. Rev. Stat. § 663-1).          Neither attempt is


      3/ Plaintiff has not raised the argument that his First Amendment
Claims would be viable if interpreted or reframed under the Hawaii state
constitution’s free-speech clause, which protects the same rights as the
First Amendment of the U.S. Constitution. See Haw. Const. Art. 1 § 4.
Still, the Court takes this opportunity to note that the Hawaii constitution
would not provide an avenue for Plaintiff’s First Amendment Claims under the
FTCA. As discussed, the FTCA’s waiver of sovereign immunity applies only
where the government “if a private person” would be liable to the claimant
under Hawaii law. 28 U.S.C. § 1346(b)(1). Hawaii state courts have not
expressly recognized an implied right of action under the state constitution,
so a claim brought thereunder would still not fall within the scope of the
FTCA’s waiver. See Demoruelle, 2015 WL 6478610 at *4 (holding that
plaintiff’s “right to privacy” claim under the Hawaii constitution was not
actionable under the FTCA). Moreover, because the government has not waived
sovereign immunity with respect to federal constitutional torts, the Court
sees no reason to treat differently a First Amendment claim and a claim under
a state constitution asserting the exact same rights. See Hernandez v.
United States, 939 F.3d 191, 205 (2d Cir. 2019) (“[I]t does not make sense
that [Plaintiff] should be able to pursue a state due process claim when he
cannot pursue a federal due process claim.”). All of this said, Plaintiff’s
Amended FTCA Complaint plainly asserts claims under the federal Constitution,
not the Hawaii constitution, so the Court need not resolve the issue.

                                   - 13 -
successful at saving Plaintiff’s claims because—even accepting

Plaintiff’s recast allegations—express exceptions to the waiver

of immunity would be triggered.

            First, the FTCA expressly excludes misrepresentation

claims from the scope of its waiver of sovereign immunity.              See

28 U.S.C. § 2680(h).       And second, as to the First Amendment

claims recast as “abuse of process” claims,” the FTCA’s waiver

of sovereign immunity is limited to such claims brought against

“investigative or law enforcement officers.”           Id.   The Assistant

U.S. Attorney (“AUSA”) and the Army employee referenced in the

Opposition Brief do not fall within that definition.4/            See id.

(defining “investigative or law enforcement officer” as an

officer “empowered by law to execute searches, to seize

evidence, or to make arrests, for violations of Federal law”).

            In sum, all eleven of Plaintiff’s negligence claims

spring from federal and not state law.          Thus, his claims are

outside the scope of the waiver of sovereign immunity provided

under the FTCA, and the claims are properly dismissed on that

basis.5/


      4/ The claims of misrepresentation and “abuse of process” against the
AUSA who defended the 2017 Reimbursement Action are also raised for the first
time in Plaintiff’s Opposition. Thus, beyond falling within express
exceptions to the FTCA’s waiver, these claims not alleged in the Amended FTCA
Complaint are improper when raised at the opposition stage. See Broam v.
Bogan, 320 F.3d 1023, 1027 (9th Cir. 2003); see also Reply Br. at 5, 7.
      5/ To the extent that any of Plaintiff’s claims—particularly Count 1—
challenge Judge Kobayashi’s rulings in the 2017 Reimbursement Action or
(Continued . . . )


                                   - 14 -
II.   The Misrepresentation Claims Fall Within an Express
      Exception to the FTCA’s Waiver of Sovereign Immunity

            The next issue is whether, assuming the FTCA waiver

were applicable, any of Plaintiff’s claims would still be barred

by one of the FTCA’s exceptions to governmental liability.              See

28 U.S.C. § 2680.     The Army argues that the Misrepresentation

Claims are barred by the “misrepresentation exception.”             Mot. at

10-12; see also 28 U.S.C. § 2680(h).         The Court agrees.

            The FTCA expressly exempts certain types of claims

from its waiver of sovereign immunity.          Relevant here, the

waiver does not apply to “[a]ny claim arising out of . . .

libel, slander, misrepresentation, deceit, or interference with

contract rights.”     28 U.S.C. § 2680(h).       The Ninth Circuit has

held that this misrepresentation exception “shields government

employees from tort liability for failure to communicate

information, whether negligent, or intentional.” 6/          Lawrence v.

United States, 340 F.3d 952, 958 (9th Cir. 2003).            If a claim is

exempted from the FTCA’s waiver of sovereign immunity, district



otherwise seek travel benefits or reimbursement of mileage expenses arising
from Plaintiff’s commute in his personal vehicle between his personal
residence and Schofield Barracks, Plaintiff is collaterally estopped from
relitigating those issues before this Court. See Thompson v. Torres, Civ.
No. 17-00319 DKW-RLP, 2017 WL 4413187, at *4 (D. Haw. Oct. 4, 2017) (“[A]
final judgment on the merits of an action precludes the parties or their
privies from relitigating issues that were or could have been raised in that
action.”). Plaintiff expands on many of these arguments in his Opposition
Brief as well. See Opp. Br.
      6/ At the hearing, Plaintiff emphasized that his claims are based on
intentional false statements, not negligent misrepresentations. As stated,
that distinction is irrelevant here; the exception shields liability for both
negligent and intentional misrepresentations.

                                   - 15 -
courts are without subject matter jurisdiction to hear the case.

Mundy v. United States, 983 F.2d 950, 952 (9th Cir. 1993).

Ambiguities as to whether a claim falls within an exception to

the FTCA’s waiver are to be construed in favor of immunity.

F.A.A. v. Cooper, 566 U.S. 284, 290-91 (2012).

          To determine whether a claim falls within the

misrepresentation exception, courts consider the distinction

between “the performance of operational tasks and the

communication of information.”   United States v. Fowler, 913

F.2d 1382, 1387 (9th Cir. 1990) (quoting Guild v. United States,

685 F.2d 324, 325 (9th Cir. 1982)).    The exception to the waiver

applies to claims for “injuries resulting from commercial

decisions made in reliance on government misrepresentations.”

Id. (quoting Guild, 685 F.2d at 325); see, e.g., Lawrence, 340

F.3d at 958 (dismissing claims for government’s failure to

disclose certain information at a court hearing).    It would not

apply, however, to claims for “injuries resulting from

negligence in performance of operational tasks even though

misrepresentations are collaterally involved.”    Fowler, 913 F.2d

at 1387 (quoting Guild, 685 F.2d at 325).

          The Army argues that, under this definition, the

Misrepresentation Claims are all barred by § 2680(h).     The Court

agrees.   These claims, at their core, allege harm caused by the

communication of false or misleading information or defamatory

                              - 16 -
statements.     Any allegations involving the government’s

negligent or improper performance of operational tasks are

ancillary, and the injuries claimed by Plaintiff are not the

result of such performance.        Plaintiff alleges that he was

injured because of the various employees’ misleading or

defamatory statements.       See, e.g., Am. Compl. Count 2 (“Ms.

Orejana knew or should have known her misleading claim would

cause harm to Plaintiff.”); Count 3 (“LTC Siegrist’s false or

misleading claim of a permanent change of station directly

caused Plaintiff harm.”); Count 4 (“Ms Orejana’s false

defamatory statements directly caused harm to Plaintiff’s

professional reputation and caused or encouraged others to

retaliate against Plaintiff.”); Count 5 (alleging failure to

disclose information in the 2017 Reimbursement Action “directly

caused harm to Plaintiff in unnecessary litigation, and

financial and emotional damages”); Count 10 (“Mr Chilson’s false

or misleading statement directly caused harm to Plaintiff by

unnecessarily extending litigation . . . .”).            In other words,

Plaintiff does not appear to argue that he was injured by the

government’s operational decisions like whether Plaintiff’s duty

stations change was permanent or temporary, just that he was

injured by misrepresentations about the nature of the changes.7/

     7/   Even if the Court interpreted the Misrepresentation Claims to be for
(Continued . . . )


                                    - 17 -
            The crux of the allegations underlying the

Misrepresentation Claims is injury caused by the communication

of misleading information, not negligent or wrongful performance

of operational tasks.      Accordingly, § 2680(h) applies.         Thus,

even assuming the FTCA’s general waiver of liability applied in

the first place, Plaintiff’s misrepresentation clai ms are

expressly excluded from such waiver.

III. The Whistleblower Claims are Preempted by the Civil Service
     Reform Act

            The next issue is whether certain of Plaintiff’s

claims are preempted by the CSRA, which provides the framework

for handling adverse personnel actions against federal

employees.     While Plaintiff frames his claims as torts under the

FTCA, the Army argues that the Whistleblower Claims allege

“prohibited personnel practices,” for which the exclusive remedy

is the CSRA.    Mot. at 12-15.      The Court again agrees with the

Army’s position.

            The Supreme Court has recognized that the CSRA

“comprehensively overhauled the civil service system” and

created a new framework for evaluating adverse personnel actions

against federal employees.       United States v. Fausto, 484 U.S.

439, 443–45 (1988).      As the Ninth Circuit has explained, “both


wrongful performance of operational tasks, with only an ancillary
misrepresentation element, such claims would likely constitute “prohibited
personnel practices” preempted by the CSRA, which the Court discusses further
infra, Section III.

                                   - 18 -
the CSRA and its legislative history show that Congress did not

intend state tort law to operate within the interstices of the

act.”   Saul v. United States, 928 F.2d 829, 842 (9th Cir. 1991);

see also Rivera v. United States, 924 F.2d 948, 951 (9th Cir.

1991) (explaining that to permit FTCA claims to supplant the

CSRA's remedial scheme would defeat the CSRA’s purpose).

Moreover, the WPA—which was originally enacted as part of the

CSRA but later amended and strengthened as a stand-alone act—

increases protections for whistleblowers, but it only does so

“within the context of the CSRA.”    Rivera, 924 F.2d at 954.

Thus, the WPA “does not authorize government employees to bring

FTCA claims arising out of conduct addressed by the CSRA.”       Id.

          The CSRA addresses “prohibited personnel practices.”

Mahtesian v. Lee, 406 F.3d 1131, 1131-34 (9th Cir. 2005).    It

limits federal employees challenging such practices to an

administrative remedial system.     Id. (holding that the CSRA

preempts employment-related tort claims under the FTCA).     Thus,

to the extent that the conduct Plaintiff is challenging here

falls within the CSRA’s definition of “prohibited personnel

practices,” the CSRA’s administrative procedures provide

Plaintiff’s only remedies and this Court cannot resolve those

claims under the FTCA.   Id.; see also Mangano v. United States,

529 F.3d 1243, 1246 (9th Cir. 2008) (explaining that personnel-

related claims brought by a federal employee are preempted even

                              - 19 -
when no remedy is available under the CSRA).     The CSRA defines

“prohibited personnel practices” as any “personnel action” taken

for an improper motive by someone who has authority to take

personnel actions.   See 5 U.S.C. § 2302(b); Mahtesian, 406 F.3d

at 1134.   “Personnel action” broadly includes “any appointment,

promotion, disciplinary or corrective action, detail, transfer,

reassignment, reinstatement, restoration, reemployment,

performance evaluation, pay or benefits decision, manda tory

psychiatric examination, or any other significant change in

duties, responsibilities, or working conditions.”     Mangano, 529

F.3d at 1247 (citing 5 U.S.C. § 2302(a)(2)(A)).

           Here, Plaintiff’s Whistleblower Claims arise out of

the Army allegedly retaliating against Plaintiff after he

complained of Army employees making false statements about the

nature of a duty station transfer.     Plaintiff frames his claims

as retaliation for whistleblowing activity and violations of the

WPA.   For example, he asserts a specific employment opportunity—

transfer to Okinawa—which Plaintiff alleges he was denied.     The

conduct alleged in the Whistleblower Claims falls squarely

within the scope of the CSRA’s definition of “prohibited

personnel practices.”   Thus, the CSRA’s administrative

procedures are Plaintiff’s only available remedies and this

Court cannot resolve Plaintiff’s claims under the FTCA.



                              - 20 -
See Saul, 928 F.2d at 835–43 (holding that the CSRA precludes

both common-law tort claims and constitutional law claims).

            Notably, Plaintiff does not counter or address the

preemption problem with his Whistleblower Claims in his

Opposition Brief.    What is more, Plaintiff conceded that many of

his claims fall within the scope of the CSRA when he recently

sought leave to amend his Complaint and again at the hearing on

the instant Motion.    ECF No. 25 at 1 (motion for leave to amend

stating, “Plaintiff now concedes the bulk of his various claims

are more accurately categorized as intentional acts of

retaliation for engaging in protected activity under the Civil

Service Reform Act.”).    Magistrate Judge Mansfield denied

Plaintiff leave to recast his claims under the CSRA, holding

that amendment would be futile because the district court would

lack subject matter jurisdiction over the claims.     ECF No. 31

(“Mansfield Order”) at 8-9.    Judge Mansfield’s order accurately

details the specific administrative review process for bringing

employment-personnel claims under the CSRA.     Mansfield Order at

8; see also Mot. at 13-14.     In particular, such claims must

first be filed in a complaint with the Office of Special Counsel

(“OSC”) and then appealed to the Merit Systems Protection Board

(“MSPB”).    Mansfield Order at 8; see also 5 U.S.C. §§

1214(a)(3), 1221(a).     Even then, once judicial review becomes

available, district courts do not have jurisdiction to review

                                - 21 -
most MSPB decisions because jurisdiction in most cases is

limited to the Federal Circuit or any court of appeals of

competent jurisdiction.8/      Mansfield Order at 8-9 (citing 5

U.S.C. § 7703(b)(1)(B)).

            In sum, the Court holds that the CSRA preempts

Plaintiff’s Whistleblower Claims.         Thus, Counts 6, 7, and 11 are

further subject to dismissal on that basis.           The Court declines

to liberally read Plaintiff’s claims as brought under the CSRA.

As Judge Mansfield already held, this Court would still be

without jurisdiction to hear those claims.9/          See Mansfield Order

at 8-9; see also Kerr v. Jewell, 836 F.3d 1048, 1058 (9th Cir.

2016) (holding that district court lacked jurisdiction over WPA

claim not first reviewed by the MSPB).          Accordingly, the

Whistleblower Claims are DISMISSED as preempted by the CSRA.




      8/ Only where a case is a “mixed-case appeal” does it becomes subject
to a district court’s jurisdiction. Mixed-case appeals involve CSRA claims
and a corresponding discrimination claim. See Toyama v. Leavitt, Civ. No.
08-00198 ACK-KSC, 2009 WL 144323, at *1 (D. Haw. Jan. 21, 2009) (discussing
jurisdiction in mixed-case appeals and non-mixed cases). Even read
liberally, Plaintiff’s allegations in the Amended FTCA Complaint cannot be
read to implicate any discriminatory element, and there is no basis for
concluding that this is a mixed-case appeal. Regardless, even if this were a
mixed-case appeal, Plaintiff has not established that he complied with the
administrative review process by first filing a case with the OSC and then
seeking the MSPB’s review. See id.; see also Kerr, 836 F.3d at 1058.
      9/ The Court notes that, at the hearing, Plaintiff indicated that he
was now working with the OSC and MSPB. Plaintiff asked the Court for an
extension in this case pending the outcome or ability to pursue his claims
with those agencies. While the Court is sympathetic to Plaintiff’s attempts
to navigate the proper remedial scheme here, the outcome with the OSC or MSPB
would not have any bearing on this case. As discussed above, this Court
would still be without jurisdiction over the Whistleblower Claims, whether or
not Plaintiff exhausts the underlying administrative review process.

                                   - 22 -
                             CONCLUSION

          For the foregoing reasons, the Court GRANTS the Army’s

Motion to Dismiss, ECF No. 15, as follows:

          1.    All eleven counts are dismissed because they

          hinge on federal law, so the limited waiver of

          sovereign immunity provided by the FTCA does not

          apply.

          2.    Even assuming the waiver applied in the first

          instance, Counts 2, 3, 4, 5, and 10 (the

          Misrepresentation Claims) are dismissed because they

          fall within an express exception to the FTCA.

          3.    Counts 6, 7, and 11 (the Whistleblower Claims)

          are claims for “prohibited personnel practices”

          preempted by the CSRA.

          “A district court should not dismiss a pro se

complaint without leave to amend unless it is absolutely clear

that the deficiencies of the complaint could not be cured by

amendment.”    Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)

(citation and internal quotation marks omitted).     Because it is

clear that Plaintiff’s Whistleblower Claims could not be saved

by amendment (and in fact Judge Mansfield has already so held)

the Whistleblower Claims (Counts 6, 7, and 11) are dismissed

WITH PREJUDICE.     Should Plaintiff wish to pursue his claims

under the CSRA—which the Court understands Plaintiff to already

                               - 23 -
be doing—this Order does not prevent him from doing so.   But he

is directed to comply with the proper administrative review

process—which is outlined above and in the Mansfield Order .

          The remainder of Plaintiff’s claims (Counts 1, 2, 3,

4, 5, 8, 9, and 10) are dismissed WITHOUT PREJUDICE.   It is

conceivable that Plaintiff could amend his claims under the FTCA

to state a claim against the government over which the Court has

jurisdiction.   In that regard, Plaintiff must establish a state

law basis for the Army’s liability.

          If Plaintiff wishes to amend these claims, he must

file a second amended complaint by June 2, 2020.   Plaintiff’s

second amended complaint must include all of the claims th at he

wishes to pursue, as well as all of the allegations that his

claims are based upon, even if he previously presented these

allegations in the Amended FTCA Complaint.   Plaintiff cannot

incorporate by reference any part of the Amended FTCA Complaint

into the second amended complaint.

          The Court cautions Plaintiff that if he fails to file

his second amended complaint by June 2, 2020, the Court will

dismiss Plaintiff’s case with prejudice; or, if a claim in the

second amended complaint fails to cure the defects identified in

this Order, this Court will dismiss that claim with prejudice.

The Court emphasizes that it has not granted Plaintiff leave to

make other changes, such as adding new parties or entirely new

                              - 24 -
claims.   Leave to amend is limited to curing the jurisdictional

defects described in this Order with respect to asserting viable

claims under the FTCA.      If Plaintiff wishes to make further

amendments not within the scope of leave provided in this Order ,

he must file a motion for leave to amend pursuant to Rule

15(a)(2) and Local Rule 10.4.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, April 3, 2020.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge


Aubart v. McCarthy, Civ. No. 19-00459 ACK-KJM, Order Granting Defendant’s
Motion to Dismiss Plaintiff’s Amended Federal Tort Claims Act Complaint.




                                   - 25 -
